Citation Nr: 1816821	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  15-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for a heart disability to include Coronary Artery Disease (CAD).

3.  Entitlement to service connection for immune deficiency or disability to include Lupus (Lupus).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2013, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which, respectively, denied service connection for colon cancer, lupus, and CAD; and denied service connection for sleep apnea.

The Veteran filed his notice of disagreement as to the denial of these claims in August 2013, and in July 2015 was provided a statement of the case and perfected his appeal to the Board.
 
The Veteran filed his notice of disagreement as to the sleep apnea claim in May 2016, was issued a statement of the case in August 2016, and in September 2016 perfected his appeal to the Board.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his colon cancer, sleep apnea, lupus and CAD are the result of exposure to toxic materials or radiation exposure from P2V aircraft during active service.  He served as an Air Crewman, Anti-submarine Warfare Technician and Personal Technician in the Navy.  He stated that the Naval Decommissioning Report, the EPA, OSHA, and the Texas Environmental Department report a high level of toxins at the Naval Air Station in Dallas.  In June 2013, the Veteran submitted several website articles, including a United States Geological Survey Report, to support his claim that the Naval Air Station Dallas had high pollution levels due to toxic material mishandling, and his personnel records indicate that he was stationed at the Naval Air Station Dallas from December 1967 to September 1970.  These articles reflect that there were significant toxic materials at Naval Air Station Dallas during the time the Veteran served there.  The Veteran also stated that an NIH employee informed him that the conditions the Veteran was suffering from could have been caused by exposure to the contaminants present at the Naval Air Station Dallas.  The Veteran is competent to make such a statement.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to report a contemporaneous medical diagnosis).

The Veteran testified that according to VA and private physicians, and his own personal research, toxic chemicals have an immediate impact on the autoimmune system and create massive inflammation throughout the body.  He asserted that the chemicals first attacked his arterial system, then his intestinal system, and caused a lot of inflammation related diseases.  He also stated that the exposure has affected his neurological system and led to some behavioral problems.

An August 2013 statement from the Veteran's VA treating physician stated that the Veteran is currently being treated for extensive and severe CAD which should be service connected based on his documented dioxin exposure while on active duty at Naval Air Station Dallas.  A medical opinion containing only data and conclusions is not entitled to any weight. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The August 2013 statement provides only conclusions and does not provide a reasoned analysis to support the conclusion that the Veteran's CAD is due to dioxin exposure.

VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's report of exposure to toxins, the materials indicating that significant toxins were present at a location at which the Veteran served, the Veteran's competent report of a health care professionals statement of a possible relationship between his disabilities and his toxic exposures during service, and the August 2013 statement, while not enough to warrant service connection, do reflect that his disabilities may be associated with service, thus warranting a VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for an appropriate physician to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's CAD, colon cancer, lupus, and/or sleep apnea were incurred, caused by, or are otherwise etiologically related to service, to include as related to toxic chemicals including commercial herbicides or radiation exposure from P2V aircraft during active service.

The physician should be asked to review the record, to include evidence of possible exposure to environmental contaminants at the Naval Air Station Dallas, Texas (as discussed above), as well as the Veteran's lay statements regarding his exposure to toxins and radiation in service.  The physician should provide a clear rationale for all opinions rendered.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A copy of the claims file should be provided to the examiner for review.  

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues that are the subject of this remand. If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be

handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

